Citation Nr: 0929031	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The issue noted above was subsequently remanded by 
the Board in a May 2006 decision for further development.  
Additionally, the Board finds that the development requested 
in the May 2006 Board remand has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  As 
instructed, the RO made appropriate efforts to ascertain 
and/or obtain pertinent medical records and provided 
appropriate notice information which, together with the 
evidence of record, provide a sufficient record to evaluate 
the claim.  

Thereafter in an October 2007 decision, the Board denied the 
claim.  Subsequently, the Veteran appealed the Board's 
October decision to the Court and in an Order dated in March 
2009, the Court ordered that the joint motion for remand 
(Joint Motion) be granted and remanded the Board's decision 
for proceedings consistent with the Joint Motion filed in 
this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have PTSD.

3.  The Veteran's various psychiatric disabilities, to 
include major depression, have not been shown to be casually 
or etiologically related to his service.



CONCLUSION OF LAW

Service connection is not warranted for a psychiatric 
disability, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in December 2003.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in March 2004.  
In a June 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Although the Dingess/Hartman v. Nicholson 
notice was provided after the additional adjudication of the 
Veteran's claim, the claim was subsequently readjudicated in 
a July 2007 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In any 
event, any defect in the timing of the notice was harmless 
error as service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

The Board also finds that the RO fully complied with the May 
2006 Board remand.  Pursuant to the remand, the RO sent a 
letter to the Veteran dated in June 2006 asking him to 
complete a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
order for VA to obtain private treatment records from C.C.C.  
As noted above, the letter also contained the Dingess/Hartman 
v. Nicholson notice information.  The Board notes that a 
completed release for C.C.C. is not of record.  Rather, in 
July 2006, the Veteran submitted a release for records from 
S.A.H. and the VAMC.  The requested VA records were 
associated with the claims file.  Regarding the release for 
records from S.A.H., these records were already submitted by 
the Veteran's attorney and associated with the claims file in 
April 2006.  Further, in an August 2007 letter, the Veteran's 
representative responded to the July 2007 SSOC that the 
Veteran felt his case had been stated completely and waived 
the 60 day waiting period.  Thus it appears that no 
additional development is necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); cf Graves v. Brown, 8 Vet. App. 
522, 525 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board acknowledges that the Veteran has not had a VA 
examination in connection with his claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because there is no evidence of an in-service 
psychiatric disorder.  Rather, when seen on two occasions 
with complaints of insomnia and "nerves" in 1974, he was 
found to have no mental problems at that time but instead 
"very mild anxiety" related to concern about his father's 
health.  Moreover, he had no further complaints and his 
February 1976 separation examination and report of medical 
history were negative for any complaints, treatment, or 
diagnoses of any psychiatric disability.  Medical evidence 
has been submitted showing treatment for a current 
psychiatric disorder beginning in 2001, but there is no 
indication in this case, including in these medical reports, 
that the current disability may be related to an event, 
injury, or disease in service or that the current disorder 
had its onset in service.  Instead, the current evidence 
reflects that the Veteran's psychiatric problems have been 
related to his relationships, family, and employment, and 
that the current disorder began years after separation from 
service.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim for a psychiatric disability in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  VA has also assisted the Veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disability, to include PTSD.  Although the 
Veteran complained of anxiety in-service, there were no in-
service diagnoses of any psychiatric disorder including on 
his February 1976 separation examination.  Additionally, the 
Veteran's current diagnosed psychiatric disabilities have not 
been shown to be associated with his period of service.  As 
such, service connection cannot be granted.

The Veteran's January 1971 enlistment examination and report 
of medical history were absent for complaints, treatment, or 
diagnoses of any psychiatric disorder.  A July 1973 
examination was also negative for any complaints, treatment, 
or diagnoses of a psychiatric disability.  In a January 1974 
treatment entry, the Veteran complained of insomnia and it 
was noted that he had no apparent mental problems.  In 
November 1974, the Veteran was seen for complaints of 
"nerves."  The examiner noted very mild anxiety and 
insomnia, adding that the Veteran's father in the states had 
had "MI" (myocardial infarction) recently and the Veteran 
was "concerned over this."  There were no further 
complaints noted during service, and the Veteran's February 
1976 separation examination and report of medical history 
were absent for complaints, treatment, or diagnoses of any 
psychiatric disorder.  In addition, at the time of 
separation, the Veteran denied a family history of psychosis 
and all other significant medical history.

Turning to an analysis specifically for entitlement to 
service connection for PTSD, the Board finds that the Veteran 
did not engage in combat with the enemy during active 
service.  The Veteran's duties as verified by service records 
have not been recognized as combat-related.  In this regard, 
the Veteran's service records list his military occupational 
specialty as a material facilities specialist, and there is 
no indication in his personnel records that he was assigned 
to or participated in combat duties.  Nor do his service 
records show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  Moreover, the Veteran did not assert 
that he served in a combat.  The Board does acknowledge that 
the Veteran has been awarded several awards including the 
National Defense Service Medal; however, none of these awards 
are indicative of combat.  As such, the Board finds that the 
Veteran is not shown to have engaged in combat with the 
enemy.

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressor actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In his November 2003 
claim and PTSD questionnaire received by VA in March 2006, 
the Veteran listed his stressful event as the strain of the 
possibility of seeing direct action while serving in Europe 
during the Middle East oil embargo of 1973.  The Veteran 
added that he never reported this alleged stressor because he 
wanted to handle it himself.

The Board notes that the strain of the possibility of seeing 
direction action does not appear to meet the criteria for 
PTSD.  See Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) and 38 C.F.R. § 4.125.  In this regard, 
there is no indication in the Veteran's service records that 
he was exposed to any direct combat or any traumatic event.  
Id.  In any event, the post-service medical records did not 
contain a diagnosis of PTSD.  See Degmetich v. Brown, 104 F. 
3d at 1332.  The Board also finds it noteworthy that the 
Veteran reported in a November 2004 VA treatment entry that 
he was told he had PTSD due to physical abuse and threats he 
witnessed as a child.  As such, there has been no showing 
that the Veteran had a diagnosis of PTSD that is related to 
his service.

Regarding the more general claim for a psychiatric disorder, 
the Board notes that the Veteran has post-service diagnoses 
of several psychiatric disorders including depressive 
disorder, major depressive disorder, generalized anxiety 
disorder, and social phobia.  Importantly, none of these 
diagnoses have been found to be related to his service.  In 
fact, the Veteran did not relate his problems to his service 
in any of his post-service medical records.  In this regard, 
outpatient treatment at private treatment facility, S.A.H., 
dated from 1994 to 2001 showed that the Veteran reported 
problems related to work, relationships, childhood, and 
family.  Notably, the Veteran was hospitalized at S.A.H. in 
September and October 2001 due to a work related problem.  
Additionally VA treatment records dated from October 2001 to 
July 2007 reflected that the Veteran reported in October and 
November 2001 that he had difficulty with stress most of his 
life and felt sad and disconnected since age six.  In June 
2003, the Veteran had a diagnosis of major depressive 
disorder related to relationship and financial problems.  As 
such, the Veteran's psychiatric disorders have not been shown 
to be related to the Veteran's period of service.

The Board has considered the Veteran's assertions that he has 
had a psychiatric disability since service.  Although the 
Veteran is competent to report that he has experienced 
symptomatology such as sadness, nervousness, and anxiousness 
since service, he is not competent to render a diagnosis of a 
mental disorder or an opinion as to its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, as noted above, the Board finds the Veteran's 
statements made to medical providers that he had problems 
related to work, relationships, childhood, and family and 
that he had difficulty with stress most of his life and felt 
sad and disconnected since age six to be more persuasive then 
his contentions that he has a psychiatric disability related 
to service.  In fact, the medical records reflected that the 
Veteran did not indicate to a medical provider that he felt 
he had a psychiatric disorder related to service.  See Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Lilly's: An Introduction to the 
Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Thus, the Board 
concludes that the Veteran's statements made to his medical 
providers and the lack of medical evidence showing an 
association between a psychiatric disorder and service to be 
highly probative.  

In conclusion, the Veteran has been shown to have various 
psychiatric disabilities, including most recently major 
depressive disorder, depression, and an adjustment disorder 
in December 2005 and March 2006 VA treatment records, but he 
has not been found to have PTSD.  Although the Veteran did 
complain of insomnia and "nerves" in 1974, he was found to 
have no mental problems at that time but instead "very mild 
anxiety" related to concern about his father's health.  He 
had no further complaints during service, and his February 
1976 separation examination and report of medical history 
were negative for any complaints, treatment, or diagnoses of 
any psychiatric disability.  Recently submitted medical 
evidence shows treatment for a current psychiatric disorder 
beginning in 2001, but there is no indication in this case, 
including in these medical reports, that the current 
disability may be related to an event, injury, or disease in 
service or that the current disorder had its onset in 
service.  Instead, as noted above in this decision, the 
current evidence reflects that the Veteran's psychiatric 
problems have been related to his relationships, family, and 
employment and began years after service.  As such, service 
connection for a psychiatric disability, to include PTSD, 
must be denied.  38 C.F.R. §§ 3.303, 3.304(f).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a psychiatric disability, to include PTSD, is denied.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


